Citation Nr: 0911524	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-09 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1967 to January 
1971 and received the Vietnam Service Medal.  He died in 
August 2002.  The appellant is the Veteran's surviving 
spouse.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND
 
The Veteran died in August 2002.  The death certificate shows 
the immediate cause of death as cardiopulmonary arrest due to 
or as a consequence of arteriosclerotic heart disease.  
Carcinoma of the left tonsil is listed as a significant 
condition contributing to death, but not related to the 
cause. 
 
The appellant contends that the Veteran developed carcinoma 
of the left tonsil as a result of service, to include as due 
to exposure to Agent Orange while in Vietnam.  Because the 
Veteran served in Vietnam, his exposure to Agent Orange is 
presumed.  See 38 U.S.C.A. § 1116(f) (West 2002).

When the case was previously before the Board in December 
2006, the Board directed the RO to obtain a medical opinion, 
and the examiner was to offer an opinion as to whether it was 
at least as likely as not that the Veteran's carcinoma of the 
left tonsil was caused by or had its onset during service, or 
whether either condition was caused by any in-service 
exposure to Agent Orange.  The examiner was also supposed to 
clarify whether the carcinoma of the left tonsil fell into 
the category of respiratory cancer of the bronchus, larynx, 
or trachea, for which a presumption is afforded.

A medical opinion was afforded in January 2007.  The VA 
examiner noted that the Veteran had squamous cell carcinoma 
of the left tonsil, metastatic to the left neck (T2, N3, MX, 
Stage IV).  He further stated that:  "[s]ince the tonsils 
[were] part of the upper respiratory tract, technically it 
[could] be classified as respiratory cancer.  However, he did 
not have cancer of the lung, brochus, larynx, or trachea, 
were [were] listed in the Agent Orange Review (Volume 22, 
Number 2, July 2006) as the Respiratory cancers presumptively 
recognized by the VA as Agent Orange related." 
 
The Board concludes that the thrust of the opinion is not 
helpful for the purpose of determining entitlement to service 
connection, particularly even if some small portion of the 
Veteran's symptomatology was due to Agent Orange exposure or 
otherwise to service.  More significantly, the examiner 
failed to respond to the question as to whether either 
disorder originated in service or was caused by exposure to 
Agent Orange (even if the Veteran didn't have cancer of the 
lung, bronchus, larynx or trachea).  The failure to comply 
with the Board's directive in this matter and ensure that the 
VA examiner answered the medical questions posed by the 
earlier remand constitutes a violation of the appellant's due 
process rights, which requires another remand of this appeal.  
Stegall v. West, 11 Vet. App. 268 (1998).

Further, a review of the claims file reveals that the RO 
failed to consider Dr. J.S.'s statement in conjunction with 
the appellant's claim, as requested by the prior remand.  In 
a February 2005 statement, Dr. J.S. maintained that because 
the Veteran's cancer was in the upper aerodigestive track 
approximately 1.5 inches from the areas of known cancers 
(laryngeal and tracheal cancers) there was a possibility that 
Agent Orange caused his cancer.  The statement is not 
mentioned in either the "Evidence" or "Reasons for 
Decision" sections of the March 2005 Statement of the Case 
or the September 2007 Supplemental Statement of the Case.  
The failure to comply with the Board's directive in this 
matter constitutes a violation of the appellant's due process 
rights, which requires another remand of this appeal.  
Stegall v. West, supra.

Additionally, the appellant has not received proper VCAA 
notice in compliance with Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The Hupp decision provides, in part, that VA must 
perform a different analysis depending upon whether a Veteran 
was service-connected for a disability during his or her 
lifetime when adjudicating a claim for DIC.  Section 5103(a) 
notice for a DIC case must include:

(1) a statement of the conditions, if any, for 
which a Veteran was service-connected at the time 
of his or her death; (2) an explanation of the 
evidence and information required to substantiate a 
DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC 
claim based on a condition not yet service-
connected.  

In addition, the content of the section 5103(a) notice letter 
will depend upon the information provided in the claimant's 
application.  While VA is not required to assess the weight, 
sufficiency, credibility, of probative value of any assertion 
made in the claimant's application for benefits, the letter 
should be "tailored," and must respond to the particulars of 
the application submitted.  Here, the January 2003 VCAA 
notice was not sufficiently tailored as it did not provide a 
statement of the service-connected condition(s).  

Although the Board sincerely regrets the additional delay, it 
is necessary to ensure due process is followed and that there 
is a complete record upon which to decide the appellant's 
claim so that he is afforded every possible consideration.


Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a VCAA notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that provides: (1) a 
statement of the conditions, if any, for 
which a Veteran was service-connected at 
the time of his death; (2) an explanation 
of the evidence and information required 
to substantiate a cause of death claim 
based on a previously service-connected 
condition; and (3) an explanation of the 
evidence and information required to 
substantiate a cause of death claim based 
on a condition not yet service-connected.  
The notice letter should be sufficiently 
"tailored," and must respond to the 
particulars of the application submitted, 
as outlined by the Court in Hupp.

2.  The RO should arrange for the 
Veteran's claims folder to be reviewed by 
an examiner for the purpose of preparing 
an opinion letter that addresses whether 
the Veteran's cause of death is related 
to or a result of his service-i.e. is it 
at least as likely as not (a probability 
of 50 percent or higher), that the 
Veteran's cause of death is etiologically 
related to service, to include as due to 
Agent Orange exposure.  In giving an 
opinion, the examiner should specifically 
comment on Dr. J.S. February 2005 medical 
opinion and Dr. Bash's opinion a 
referenced in the February 2009 Informal 
Hearing Presentation.  The examiner 
should also clarify the origin of the 
carcinoma, if possible and should attempt 
to reconcile any contradictory evidence 
regarding the etiology.  

It is imperative that the examiner 
reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND, and acknowledges such review in 
the opinion letter.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate such a finding.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a typewritten 
report.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this remand.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, supra.

4.  After completion of the above 
development, the issue of entitlement to 
service connection for the cause of the 
Veteran's death should be reajudicated.  
The RO must consider Dr. J.S.'s statement 
in conjunction with the appellant's 
claim.  If the determination of the 
benefit sought on appeal remains adverse 
to the appellant, she and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




